Name: 88/165/EEC: Commission Decision of 9 February 1988 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  natural environment;  agricultural policy
 Date Published: 1988-03-18

 Avis juridique important|31988D016588/165/EEC: Commission Decision of 9 February 1988 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan Official Journal L 072 , 18/03/1988 P. 0059 - 0059*****COMMISSION DECISION of 9 February 1988 amending Decision 83/355/EEC authorizing certain Member States provisionally to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of plants of Pinus L. originating in Japan (88/165/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States concerned, Whereas, under the provisions of Directive 77/93/EEC, plants of Pinus L., other than fruit and seeds, originating in non-European countries, may in principle not be introduced into the Community; Whereas, however, Article 14 (3) of the abovementioned Directive, permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas, in certain Member States, there is some interest in the importation of certain pine plants originating in Japan, and in particular the 'bonzai' type; Whereas the Commission established that on the basis of the information then available there was no risk of spreading harmful organisms, provided that certain special technical conditions were satisfied; Whereas, by Decision 83/355/EEC (3), as amended by Decision 86/132/EEC (4), the Commission authorized the Member States concerned to provide for derogations from certain provisions of Directive 77/93/EEC in respect of plants of Pinus L. originating in Japan; Whereas that authorization was granted on a provisional basis only, for a period expiring on 31 December 1987, subject to its revision in the light of experience to be gained; Whereas there is no new information giving cause for its revision; Whereas, on the basis of the information available at present, there continues to be no risk of spreading harmful organisms, provided that the special technical conditions continue to be satisfied; Whereas, however, it is necessary to check the inspection and surveillance measures taken by the Japanese authorities in order to prevent the spread of harmful organisms; Whereas, nevertheless, on the basis of present information, the Member States concerned should be authorized to provide for derogations in respect of plants of Pinus L. originating in Japan for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 83/355/EEC is hereby amended as follows: 1. In Article 1 (1), 'Spain' is inserted between 'Greece' and 'France', and 'Portugal' inserted between 'the Netherlands' and 'the United Kingdom'. 2. In the first sentence of Article 3, '31 December 1987' is replaced by '31 December 1988'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic and the United Kingdom. Done at Brussels, 9 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987, p. 1. (3) OJ No L 199, 22. 7. 1983, p. 27. (4) OJ No L 101, 17. 4. 1986, p. 41.